Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The Preliminary Amendment filed on June 30, 2019 has been received and acknowledged. Claims 4, 5, 9 and 10 have been amended. Claims 11-18 have been newly added. Claims 1-5 and 9-18 are presented for examination.
Amendment made to the instant specification has been received and acknowledged. 
Amendment made to the abstract has been received and acknowledged. 

Priority
  Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on February 28, 2018 (CN 201810166454.4).
Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 has been considered by the examiner.  Please see attached PTO-1449.

Information Disclosure Statement
The information disclosure statement filed 6/30/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Applicant has not provided a proper copy or list of the references with the same name in the information disclosure statement and English abstract or translation is needed for foreign document. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a). 

Claim Objections
Claims 1, 2, 3, 9, 10, 11, 12, 15 and 16 are objected to because of the following informalities:  
Claim 1, line 10, recites “when”, it is an optional statement, which makes the limitations following have limited patentable weight. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure, see MPEP 2143.03.   
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 9-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AKYUREKLIER et al. (U.S. Pat. Pub. 2017/0060975) in view of Sarisky et al. (U.S. Pat. Pub. 2018/0048712).

AKYUREKLIER et al. teaches a method for designing a dual-mirror shared conf partition file, which is applied to a dual-mirror system of a baseboard management controller, comprising: 
pre-configuring disk space occupation capacities (Query CMDB to obtain Global Mirror source and target disk UUIDs, see AKYUREKLIER et al., Para. 78, Information built into the replication volume configuration information 254 includes…size, see AKYUREKLIER et al., Para. 53) for a first flash mirror file (a second volume group VG2, which is replicated, is configured for Hdisk2 as VG2 configuration 232, see AKYUREKLIER et al., Para. 29), a second flash mirror file (The mirrored volume groups are configured also at the secondary site (see VG configurations 238 and 240 for VG2 and VG3, see AKYUREKLIER et al., Para. 29), and a shared conf partition of the baseboard management controller (Metadata is captured that identifies the replication relationship(s). In some embodiments, the metadata is captured from a data source such as a configuration management database (CMDB) at a third location remote from the primary and secondary site, see AKYUREKLIER et al., Para. 25. The DRO is, for instance, a system (hardware and/or software) that captures information about which disks are replicated on DR-enabled virtual machines. The data is captured from a repository, see AKYUREKLIER et al., Para. 31. DRO 244 and DRO 258 are located at PRIMARY VM1 and PRIMARY VM2 (see FIG. 2), so that the CMDB is shared by multiple VM) respectively according to values of the disk space occupation capacities, and generating a FW file of the baseboard management controller (Not all data of the primary VM 212 is being replicated. Hdisk1 (UUID1) of primary VM 212 is not a GM disk because, in this case, it is the rootVG containing core system files and AKYUREKLIER et al., Para. 28), wherein a file in the shared conf partition is not in the FW file (The DRO is, for instance, a system (hardware and/or
software) that captures information about which disks are replicated on DR-enabled virtual machines. The data is captured from a repository (e.g. a central management database), see AKYUREKLIER et al., Para. 35. The repository is different from core system files, so that the file in repository is not core systems files); and 
mounting partitions configured in one of the first flash mirror file and the second flash mirror file firstly and then mounting the shared Conf partition at last, in response to an instruction for starting the one of the first flash mirror file and the second flash mirror file (the autoMountDiscovery.sh script is run by a primary VM 212 using the information passed from the ORO server 244, and the primary VM 212 generates the replication volume configuration information file with information pertaining that that primary VM. The automount discovery script need not be nm periodically or even frequently. Instead, it may be initiated whenever there is a change in a global mirror that would affect a data replication relationship. In that case, this change will be discovered via step 1 and can trigger (automatically or with user intervention) re-running the automount discovery script, see AKYUREKLIER et al., Para. 62), 
wherein the shared conf partition is automatically generated when the baseboard management controller runs normally for a first time, the shared conf partition stores a configuration file of the baseboard management controller (The relevant information resides in the primary VMs and the replication volume configuration information is built via, in these examples, a discovery script…The discovery script is to be nm on each such primary VM, which AKYUREKLIER et al., Para. 52), the configuration file is automatically generated when the baseboard management controller runs normally for the first time (uses the GM disk information relevant to the primary VM to create the configuration file 254, see AKYUREKLIER et al., Para. 52), 
However, AKYUREKLIER et al. does not explicitly teach 
inputted by a user; and the shared conf partition is located in a flash memory of the baseboard management controller.
Sarisky et al. teaches inputted by a user (The volume size may be based on user input, see Sarisky et al., Para. 81); and the shared conf partition is located in a flash memory of the baseboard management controller (share hardware resources 134. As described above, hardware resources 134 may include CPU, memory, I/0 devices, storage or any other hardware resource, see Sarisky et al., Para. 32. The storage devices 110/114 may include writable storage device media such as…flash memory devices, see Sarisky et al., Para. 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of AKYUREKLIER et al., to have inputted by a user; and the shared conf partition is located in a flash memory of the baseboard management controller, as taught by Sarisky et al., to enhance any appropriate storage operating system (Sarisky et al., Para. 111).

AKYUREKLIER et al. teaches when it is detected that the configuration file is modified, the modified configuration file in the shared conf partition, to be shared by the first flash mirror file and the second flash mirror file (Metadata can be updated periodically or whenever relevant disk-related changes to GM occurs, see AKYUREKLIER et al., Para. 25, a third source such as a configuration management database, can be interrogated to obtain mapping metadata relating disks in multiple operating systems to Global Mirrored disks, see AKYUREKLIER et al., Para. 26, DRO 244 and DRO 258 are located at PRIMARY VM1 and PRIMARY VM2 (see FIG. 2), so that the CMDB is shared by multiple VM).

As to claim 4, AKYUREKLIER et al. teaches the shared conf partition is located at a backend of the flash memory of the baseboard management controller (as a configuration management database (CMDB) at a third location remote from the primary and secondary site, see AKYUREKLIER et al., Para. 25, share hardware resources 134. As described above, hardware resources 134 may include CPU, memory, I/0 devices, storage or any other hardware resource, see Sarisky et al., Para. 32. The storage devices 110/114 may include writable storage device media such as…flash memory devices, see Sarisky et al., Para. 38).

Referring to claim 9, AKYUREKLIER et al. teaches a device for designing a dual-mirror shared conf partition file, comprising: 
a memory (computer readable storage medium, see AKYUREKLIER et al., Para. 4) storing a computer program; and 


Referring to claim 10, AKYUREKLIER et al. teaches a computer readable storage medium (computer readable storage medium, see AKYUREKLIER et al., Para. 4), wherein the computer readable storage medium stores a program for designing a dual-mirror shared conf partition file, and the program for designing the dual- mirror shared conf partition file is used to be executed by a processor to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 11 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 3, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over AKYUREKLIER et al. (U.S. Pat. Pub. 2017/0060975) in view of Sarisky et al. (U.S. Pat. Pub. Sudhakar (U.S. Pat. No. 9,262,194).

As to claim 3, AKYUREKLIER et al. as modified does not explicitly teach erasing the shared conf partition and erasing a mirror partition corresponding to updated one of the first flash mirror file and the second flash mirror file, when it is detected that the flash memory of the baseboard management controller is updated.
However, Sudhakar teaches erasing the shared conf partition and erasing a mirror partition corresponding to updated one of the first flash mirror file and the second flash mirror file, when it is detected that the flash memory of the baseboard management controller is updated (writing, by the hypervisor, modified content to a first file of the one or more files and logically disconnecting and reconnecting the virtual device to alert the VM that file content stored on the virtual device has been modified, see Sudhakar, Col. 10, lines 29-33. In addition to the teaching from AKYUREKLIER et al. on shared conf partition (The data is captured from a repository, see AKYUREKLIER et al., Para. 31) and erasing a mirror partition (The mirrored volume groups are configured also at the secondary site (see VG configurations 238 and 240 for VG2 and VG3, see AKYUREKLIER et al., Para. 29)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of AKYUREKLIER et al. as modified, to have erasing the shared conf partition and erasing a mirror partition corresponding to updated one of the first flash mirror file and the second flash mirror file, when it is detected that the flash memory of the baseboard management controller is updated, as taught by Sudhakar, to have the overall Sudhakar, Col. 9, lines 1-2).

Claim 12 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 16 is rejected under the same rationale as stated in the claim 3 rejection.

Claims 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AKYUREKLIER et al. (U.S. Pat. Pub. 2017/0060975) in view of Sarisky et al. (U.S. Pat. Pub. 2018/0048712) as applied to claims 1, 2, 4, 9-11, 13, 15 and 17 above, and in further view of Parthiban et al. (U.S. Pat. Pub. 2014/0282500).

As to claim 5, AKYUREKLIER et al. teaches the mounting partitions configured in one of the first flash mirror file and the second first flash mirror file firstly comprises: mounting a root partition (Hdisk1 (UUID1) of primary VM 212 is not a GM disk because, in this case, it is the rootVG containing core system files, see AKYUREKLIER et al., Para. 28), a www partition (inform of the subject virtual machines and UUIDs that are relevant to DR. Example information includes, but is not limited to…address (internet protocol address), see AKYUREKLIER et al., Para. 38) configured in the one of the first flash mirror file and the second first flash mirror file firstly (see AKYUREKLIER et al., FIG. 2).
However, AKYUREKLIER et al. as modified does not explicitly teach a boot partition and osimage partition.
Parthiban et al. teaches a boot partition (second partition of the physical drive is an active bootable Partition, see Parthiban et al., Para. 8) and osimage partition (first partition including an operating system (OS), see Parthiban et al., Para. 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of AKYUREKLIER et al., to have a boot partition and osimage partition, as taught by Parthiban et al., to indicate a potential failure of the system. The administrator can also remotely communicate with the SP to take some corrective action such as resetting or power cycling the system to get a hung OS running again (Parthiban et al., Para. 3).

Claim 14 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 18 is rejected under the same rationale as stated in the claim 5 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168